ORDER
PER CURIAM.
On consideration of the report and recommendation of the Board on Professional Responsibility, recommending that the respondent be publicly reprimanded, letter from Bar Counsel electing not to note an exception to the report and recommendation of the Board on Professional Responsibility, and letter from respondent at tab 6 of the report and recommendation of the Board on Professional Responsibility electing not to note an exception provided Bar Counsel’s recommendation is not changed. It is
ORDERED, sua sponte, that, pursuant to Rule XI, § 11(f)(1) of the Rules Governing the Bar, effective January 1,1995, the recommendation by the Board on Professional Responsibility to impose discipline consisting of publicly reprimanding respondent is hereby adopted and imposed by this Court. It is
FURTHER ORDERED that respondent, Stephen 0. Russell, be, and he hereby is, publicly reprimanded.